___________

                                    No. 96-1705
                                    ___________

United States of America,      *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
         v.                              *   District Court for the
                                         *   District of Minnesota.
William Ronald Rieser,                   *
                                         *        [UNPUBLISHED]
              Appellant.       *

                                    ___________

                      Submitted:    August 21, 1996

                           Filed:   August 26, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


         William Ronald Rieser pleaded guilty to attempted tax evasion, mail
fraud, money laundering, and bank fraud.          In his written plea agreement,
Rieser agreed to waive his right to appeal his sentence unless the district
court1 departed from the applicable Guidelines sentencing range.        Applying
U.S.S.G. § 2F1.1(b)(1)(Q) & comment. (n.7(b)), the district court found
that Rieser intended a loss of roughly $3.5 million, resulting in a
thirteen-level increase to the base offense level and a 33-to-41-month
sentencing range.    The court sentenced Rieser to 33 months imprisonment and
five years supervised release, and ordered him to pay a total of $15,000
in restitution.    Rieser appeals, challenging the district court's amount-
of-loss calculation.




     1
     The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota.
        A defendant who pleads guilty and expressly waives the statutory
right to raise objections to a sentence may not appeal the sentence that
was part of the agreement.   United States v. Rutan, 956 F.2d 827, 829 (8th
Cir. 1992).     To be effective, the waiver must be the result of a knowing
and voluntary decision to forego the right to appeal.   Id.   The transcript
of Rieser's guilty-plea hearing shows that the district court asked Rieser
whether he understood that he was relinquishing the right to appeal his
sentence, and Rieser responded that he did.       Thus, we conclude Rieser
knowingly and voluntarily waived the right to appeal his sentence.2     See
id. at 830.


        Accordingly, we affirm.


        A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




    2
     In any event, Rieser's appeal is meritless, as the district
court did not clearly err by finding that the amount of loss was
$3.5 million. See United States v. Bender, 33 F.3d 21, 23 (8th
Cir. 1994) (standard of review for determining amount of loss under
§ 2F1.1); United States v. Prendergast, 979 F.2d 1289, 1291-92 &
n.1 (8th Cir. 1992) (refusing to credit defendant with amount of
loan repaid by him); United States v. Johnson, 908 F.2d 396, 398
(8th Cir. 1990) (refusing to credit defendant with value of
property returned to victim).

                                     -2-